UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number: 000-52512 Coyote Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5874196 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1ane, Davie, FL 33324 (Address of principal executive offices) (Zip Code) (786) 423-1811 (Registrant’s Telephone Number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of April 30, 2013, there were 46,502,120 shares of the issuer's $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 2 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. COYOTE RESOURCES, INC. (An Exploration Stage Company) BALANCE SHEETS (Unaudited) 31-Mar-13 31-Dec-12 ASSETS Current assets Cash $ $ Total current assets Property and equipment, net of $3,049 and $3,001 accumulated depreciation, respectively 7 55 Unproven mineral properties Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable and accrued interest $ $ Convertible notes Loans from stockholders Note payable Derivative liability Total current liabilities Loans from stockholders, long-term Notes payable, long-term Total liabilities Stockholders’ equity (deficit) Preferred stock, $.001 par value; 30,000,000 shares authorized, -0- shares issued and outstanding - - Common stock, $.001 par value; 300,000,000 shares authorized, 46,502,120 shares issued and outstanding Additional paid-in capital Accumulated deficit Deficit accumulated during the exploration stage Total stockholders’ equity (deficit) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of the financial statements. 3 COYOTE RESOURCES, INC. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Three Months Ended For the Period from Inception (October 31, 2006) through 31-Mar-13 31-Mar-12 31-Mar-13 Operating expenses Exploration costs - - Legal and professional Officer compensation - General and administrative Total operating expenses Loss from continuing operations ) ) ) Other income (expense) Forgiveness of accounts and note payable - - Interest income - - Amortization of debt discount - - ) Interest expense ) ) ) Gain (loss) on derivative liability ) ) Total other income (expense) Loss before discontinued operations and income taxes ) ) ) Loss on discontinued operations - - ) Net loss $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average of common shares – basic and diluted The accompanying notes are an integral part of the financial statements. 4 COYOTE RESOURCES, INC. (An Exploration Stage Company) STATEMENTS OF CASH FLOW (Unaudited) For the Three Months Ended For the Three Months Ended For the Period from Inception (October 31, 2006) through 31-Mar-13 31-Mar-12 31-Mar-13 Cash flows from operating activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Additional paid-in capital in exchange for facilities provided by related party - Depreciation 48 Forgiveness of accounts and note payable - - ) Amortization of debt discount - - Loss on derivative liability ) Changes in operating assets and liabilities Increase in accounts payable and accruedexpenses Net cash used in operating activities ) ) ) Cash flows from investing activities Purchase of property and equipment - - ) Purchase of unproven mineral properties - - ) Net cash used by investing activities - - ) Cash flows from financing activities Payments on notes payable ) ) ) Proceeds from issuance of long-term notes payable Proceeds from issuance of loans - - Proceeds from issuance of common stock - - Net cash provided by financing activities Net increase (decrease) in cash Cash, beginning of period - Cash, end of period $ $ $ Supplemental disclosure of cash flowinformation Income taxes paid $
